Plaintiff in error, Lester Keeter, was convicted on a charge that he did in Cotton county sell to George Davis one pint of whisky on the 5th day of February, 1918, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 60 days and pay a fine of $50. From the judgment an appeal was perfected by filing in this court on June 5, 1918, a petition in error with case-made. No brief has been filed, and when the case was called for final submission the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
For the reasons stated, the motion is sustained, and the judgment of the lower court is affirmed. Mandate forthwith.